Citation Nr: 1431659	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-25 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date beyond November 11, 2009 for education benefits under Chapter 35, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served from May 1973 to September 1974, and from November 1990 to July 1991. The appellant is the Veteran's daughter. 

This appeal arises from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Educational Center in Atlanta, Georgia. 

In April 2011, the appellant testified at hearing before the undersigned Acting Veterans Law Judge, seated at the VA Central Office in Washington, DC. A transcript has been procured for the record. 

At the April 2011 Board hearing, the appellant was provided with representation by The American Legion. Yet, the record does not contain a formal notice indicating that The American Legion was representing her in this matter. Moreover, in a December 2010 Report of Contact, a VA employee reported contacting The American Legion and asking if the organization planned to represent the appellant. In response, The American Legion indicated that the appellant was "not listed for representation." If the appellant wishes for The American Legion to represent her in this matter, she is advised to contact the organization and arrange to have a formal notice filed with VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran was pursuing a separate appeal on his own behalf, thereby necessitating the use of a temporary file for the appellant's claim. The record indicates that the Veteran's claim has been fully adjudicated. The temporary claims file for the appellant's claim as constituted does not contain certain important documents, such as a copy of the decision from which this appeal arises or any notice letter provided to the appellant. As such documentation most likely is incorporated into the Veteran's claims file, the Board finds that a remand is necessary to procure the complete claims file. 

Accordingly, the case is REMANDED for the following action:

1. Procure the Veteran's complete claims file.

2. Provide the appellant with all necessary notice regarding her current appeal for an extension of the delimiting date for her DEA benefits.

3. After the completion of the above and any other development deemed necessary, the claim on appeal should be readjudicated. If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



